Title: From James Madison to Horatio Gates Spafford, 16 April 1822
From: Madison, James
To: Spafford, Horatio Gates


                
                    Dear Sir
                    Montpellier April 16. 1822
                
                I have but just recd. your letter of March 15th. I wish you success in your new Edition of the Geographical Dictionary for N. York; as I do in the other literary tasks you have in hand, and in petto.
                I am not enough acquainted with our Booksellers and Printers to judge how far a Gazetteer for this State on the plan & terms you suggest would be espoused by them. A survey of the State is now on foot by a gentleman of Science; but I know not the progress made, nor the details to which his attention extends. Mr. Ritchie Editor of the Enquirer at Richmond, would probably be the best source you could consult on the whole subject.
                Several years ago I recd. a letter from you whilst in the Western parts of Pena. which I answered. As the answer may never have reached you, I take this occasion to mention that one was sent, & that your request was complied with.
                You then alluded to an indigenous species or variety of the Potato not before known. What was the result of the experiments made of it? With friendly respects
                
                    James Madison
                
            